DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Publication No. 2016/0351563).
Regarding claim 16, Chen discloses a semiconductor structure Fig 2I, comprising: a first transistor Fig 2I, 130A adjacent a second transistor Fig 2I, 130B, wherein the first transistor Fig 2I, 130A includes a first gate metal layer Fig 2I, 132A/134A/136A over a gate dielectric layer Fig 2I, 150A, and the second transistor Fig 2I, 130B includes a 25TSMC P20204386US01 / Attorney Docket No. 24061.4362US01 second gate metal layer Fig 2I, 132B/134B/136B over the gate dielectric layer Fig 2I, 150B, wherein the first and the second gate metal layers include different materials¶0016; and a first barrier Fig 2I, 140 disposed horizontally between the first gate metal layer and the second gate metal layer Fig 2I, wherein one of the first and the second gate metal layers includes aluminum and the first barrier has low permittivity for aluminum ¶0016-0017.  
Regarding claim 17, Chen discloses  wherein the first gate metal layer also extends above the first barrier and the second gate metal layer Fig 2H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2016/0351563) in view of Wang et al (US Patent No. 10,707,303).
Regarding claim 18, Chen discloses all the limitations except for the barrier layer. Whereas Wang discloses a second barrier layer disposed vertically between the first gate metal layer and the second gate metal layer Fig 18. Chen and Wang are analogous art because they are directed to semiconductor devices having isolation structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Chen and incorporate the teaching of Wang to further isolate the neighboring devices.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “etching the WF metal layer through the etch mask, thereby removing the first portion of the WF metal layer while keeping the second portion of the WF metal layer, wherein a sidewall of the second portion of the WF metal layer is exposed after the etching; forming a first barrier on the sidewall of the second portion of the WF metal layer; and depositing a gate metal layer, wherein a first portion of the gate metal layer is deposited over the gate dielectric layer and at a same level as the first barrier, a second portion of the gate metal layer is deposited over the first barrier and over the second portion of the WF metal layer, and the first barrier is disposed between the first portion of the gate metal layer and the second portion of the WF metal layer”, as recited in independent claims 1 and 11.
Claims 2-10, 12-15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811